Case 15-24643        Doc 53     Filed 03/14/19     Entered 03/14/19 11:03:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-24643
         Daniel F Alaimo
         Kerri K Alaimo
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/20/2015.

         2) The plan was confirmed on 10/23/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/14/2018.

         5) The case was dismissed on 01/11/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,220.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-24643       Doc 53     Filed 03/14/19    Entered 03/14/19 11:03:11                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $44,547.52
        Less amount refunded to debtor                          $76.61

 NET RECEIPTS:                                                                                 $44,470.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,235.29
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,235.29

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA               Unsecured      3,175.00       3,236.56         3,236.56      1,582.50        0.00
 BANK OF AMERICA               Unsecured     11,887.00     11,887.79        11,887.79       5,812.48        0.00
 BAXTER CREDIT UNION           Unsecured     14,203.00     14,203.83        14,203.83       6,944.89        0.00
 BECKET & LEE LLP              Unsecured         743.00        743.44           743.44        353.56        0.00
 BECKET & LEE LLP              Unsecured      1,018.00       1,018.54         1,018.54        484.38        0.00
 CAPITAL ONE BANK USA          Unsecured         355.00        425.08           425.08        202.16        0.00
 CAPITAL ONE BANK USA          Unsecured         572.00        577.53           577.53        274.66        0.00
 CAPITAL ONE BANK USA          Unsecured      2,683.00       2,683.79         2,683.79      1,312.22        0.00
 DISCOVER BANK                 Unsecured      1,117.00       1,117.06         1,117.06        531.24        0.00
 ECAST SETTLEMENT CORPORATION Unsecured       6,307.00       6,307.13         6,307.13      3,083.84        0.00
 ECAST SETTLEMENT CORPORATION Unsecured       4,654.00       4,654.01         4,654.01      2,275.56        0.00
 FORD MOTOR CREDIT CO          Secured             0.00          0.00             0.00           0.00       0.00
 FORD MOTOR CREDIT CO          Unsecured           0.00    11,333.07        11,333.07       5,541.25        0.00
 JP MORGAN CHASE BANK NA       Unsecured           0.00           NA               NA            0.00       0.00
 LAKEMOOR FARMS HOMEOWNERS A Unsecured             0.00      1,395.57         1,395.57        682.36        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,236.00       1,233.60         1,233.60        603.16        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,663.00       1,663.72         1,663.72        813.47        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         822.00        822.24           822.24        391.03        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,185.00       1,185.12         1,185.12        579.45        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,233.00       1,236.52         1,236.52        604.59        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      2,013.00       2,013.99         2,013.99        984.73        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured          72.00         99.82            99.82          47.48       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         869.00        925.20           925.20        440.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,830.00       1,894.07         1,894.07        926.09        0.00
 CHASE CARD                    Unsecured      4,260.00            NA               NA            0.00       0.00
 ADVOCATE HEALTH CARE          Unsecured      2,000.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-24643     Doc 53      Filed 03/14/19    Entered 03/14/19 11:03:11                  Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal       Int.
 Name                             Class   Scheduled        Asserted      Allowed         Paid          Paid
 CHOICE RECOVERY              Unsecured         152.00             NA           NA             0.00        0.00
 SCHEDULED CREDITOR           Unsecured            NA             0.00         0.00            0.00        0.00
 HARRIS & HARRIS LTD          Unsecured          51.00             NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00         0.00            0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00         0.00            0.00        0.00
 WELLS FARGO HOME MORTGAGE    Secured        3,764.52         3,764.52     3,764.52       3,764.52         0.00
 WELLS FARGO HOME MORTGAGE    Secured             0.00            0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                $3,764.52          $3,764.52                  $0.00
       Debt Secured by Vehicle                               $0.00              $0.00                  $0.00
       All Other Secured                                     $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $3,764.52          $3,764.52                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $70,657.68           $34,471.10                   $0.00


 Disbursements:

        Expenses of Administration                           $6,235.29
        Disbursements to Creditors                          $38,235.62

 TOTAL DISBURSEMENTS :                                                                       $44,470.91




UST Form 101-13-FR-S (9/1/2009)
Case 15-24643        Doc 53      Filed 03/14/19     Entered 03/14/19 11:03:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
